Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/119000 in view of EP 2595252.
	Regarding claim 1, WO ‘000 (as explained on pages 1 and 2 of the instant specification) 

substantially discloses the claimed invention, including an apparatus for conductive charging, the 

apparatus comprising: a vehicle part 2 fixed manner on a vehicle, a movable robot part 4, the vehicle 

part being operatively connectable with the robot part for charging purposes, the two parts each having 

a housing holding respective sets of contacts, the contacts of the robot part being recessed in the 

housing of the robot part, and the contacts in the housing of the vehicle part being fixed in the vehicle 

part.  EP ‘252 (Figure 1) discloses an engagement guard (unnumbered, having 24 thereon), movable 

relative to the housing 25 and by means of which the contacts 21,22 are protected or uncovered, and to 

provide WO ‘000 with an engagement guard thus would have been obvious, to protect the contacts of 

the vehicle part until mating. The method limitations of claim 6 are deemed to be inherent in the use of 

the above structure.

Regarding claim 2, WO ‘000 discloses the contact elements of the robot part are arranged 

recessed in the housing, protected from external touch or contamination, but are accessible for 

the contact elements of the vehicle part. 

Regarding claim 3, EP ‘252 discloses the engagement guard is supported on the housing 25 of 

the vehicle part via springs 28.  

Regarding claim 4, EP ‘252 discloses the contact elements 21,22 are covered by the engagement 

guard so that the contact elements of the vehicle part 20 are not accessible while charging is not 

taking place and while the vehicle part is not operatively connected with the robot part 10, and 

only when the robot part is moved in the direction of the vehicle part is this engagement guard 

moved relatively in relation to the housing of the vehicle part by the robot part so that the 

contact elements of the vehicle part, which are arranged in a stationary manner in the housing 

of the vehicle part, are uncovered (Figure 2) and can engage in corresponding clearances in the 

robot part in order to touch the contact elements of the robot part which are located therein 

and thus contact the said contact elements.

Regarding claim 5, WO ‘000 (Figure 8b) discloses the contacts 10 in the robot part 4 and/or the 

contacts 6 of the vehicle part 2 are overmolded with a plastic material in certain regions for the 

purpose of fixing them in the respective housing of the robot part and/or the vehicle part.

The references cited on Form 892 disclose similar engagement guards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832